Citation Nr: 1724657	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for cervical spine degenerative disc disease.

4.  Entitlement to service connection for cervical radiculopathy (claimed as left arm/shoulder disorder).

5.  Entitlement to service connection for carpal tunnel syndrome (claimed as left hand disorder).

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a right toe disorder, to include gout and bone spurs.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the local RO.  Accordingly, such hearing was scheduled for May 3, 2017, but the Veteran failed to appear.  Later that month, the Veteran's representative submitted a motion for a new hearing in which he advised that the Veteran was not afforded sufficient notice to prepare for, and attend, the hearing.  In this regard, the Board observes that the Veteran was not provided with 30 days advance notice of the hearing as is required by 38 C.F.R. §19.76 (2016) and did not waive such notice.  Instead, the AOJ advised him of the May 3, 2017, hearing in letters dated on April 19, 2017, and April 24, 2017.  Thus, in order to ensure that due process is followed, the Board finds that a remand is necessary to reschedule the Veteran for his requested Board hearing and to afford him appropriate notice for such hearing.  38 C.F.R. §§ 19.76, 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO and provide him 30 days advance notice of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

